Citation Nr: 0116348	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
April 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran presented testimony from 
that RO at a video conference hearing held before the 
undersigned, seated in Washington, DC, in April 2001.

The Board notes that the veteran, in February 2001, filed a 
VA Form 21-8940 seeking entitlement to a total rating based 
on unemployability due to service-connected disabilities.  
The record reflects, however, that service connection for 
PTSD was granted in a July 1997 rating decision, evaluated as 
70 percent disabling effective May 1, 1996.  At that time, 
there was evidence suggesting that the veteran was unemployed 
at least in part because of psychiatric disability.  In 
Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001), 
the U.S. Court of Appeals for the Federal Circuit held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider total disability based upon individual 
unemployability.  The Board notes that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities has not been adjudicated by 
the RO.  This matter is therefore referred to the RO for 
appropriate action.

The Board also notes that additional pertinent evidence was 
added to the record following certification of the case to 
the Board in September 2000.  Specifically, VA treatment 
reports for March 2000 to February 2001, a November 2000 
statement by the veteran's treating psychologist, and the 
reports of March 2001 VA examinations of the veteran were 
added to the record.  The Board notes that the veteran's 
representative submitted a waiver of initial RO consideration 
of the VA treatment reports and November 2000 statement in 
March 2001.  With respect to the March 2001 examination 
reports, while no such waiver has been obtained from either 
the veteran or his representative, in light of the 
disposition of the veteran's claim described below, the Board 
concludes that a remand of the case for the purpose of 
allowing initial RO consideration of the examination reports 
is not warranted.
 

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his PTSD.  The RO 
has found the claim to be well grounded and has provided the 
veteran with a current VA examination of this disability.  
There is no outstanding evidence which should be obtained.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in April 1966.  In July 1997, service 
connection for PTSD was granted, for which the veteran was 
assigned a 70 percent evaluation; this evaluation has 
remained in effect since that time.

Service connection for psychiatric disability other than PTSD 
is not currently in effect.

On file are records from the Social Security Administration 
(SSA), which show that the veteran has, for a number of 
years, been considered by that agency to be disabled, 
primarily because of psychiatric problems including an 
anxiety neurosis; the SSA records do not specifically 
reference the veteran's PTSD.  The records do, interestingly, 
record the veteran's delusions about seeing the husband of a 
woman whose death he witnessed.  The SSA records note that 
the veteran had a 10th grade education but was nevertheless 
illiterate, that he last engaged in substantial gainful 
activity in January 1981, that his relevant work history was 
restricted to positions involving manual labor, and that the 
veteran was unable to return to his previous occupations 
because of the stress involved; instead, the veteran would 
need to work in a sheltered environment.  The records show 
that the veteran had physical problems, as well as borderline 
intelligence, which also interfered with his employability.  
The records lastly show that while the veteran last worked on 
a full time basis in 1981, he had participated in some 
volunteer positions. 

VA treatment records for March 1996 to February 2001 document 
psychiatric complaints by the veteran including anxiety, 
depression, flashbacks, intrusive thoughts, nightmares, 
decreased memory and concentration, and anger problems.  He 
also reported some suicidal ideation, although he denied 
homicidal ideation.  The veteran consistently reported 
experiencing a delusion in which the husband of a deceased 
woman (hereinafter "Husband"), whose death the veteran 
witnessed while in service, continued to follow the veteran, 
live in his house, and threaten him; the veteran reported 
that he tended to wake several times each night to secure his 
house against the vengeful husband.  The veteran also 
reported that the motor vehicle accident (MVA) he witnessed 
in service led to a compulsion in which he had to visit 
accident scenes involving injuries, and he reported that he 
recently had begun visiting the emergency room of a hospital 
in order to see bloody people arrive.  The veteran also 
reported engaging in impulsive behavior.  The treatment 
records show that the veteran's symptoms tended to improve 
with medication.

The veteran reported that he worked in construction until 
1980, and that he had volunteered in several positions since 
that time.  He also indicated that he performed odd jobs for 
people, although he refused participation in a sheltered 
workshop offered by VA.  The veteran reported that he 
maintained relationships with family members.  On mental 
status examination the veteran was alert and well groomed and 
dressed.  He was irritable and exhibited cognitive deficits 
in memory, orientation and attention.  His affect ranged from 
flat to anxious, and his mood from euthymic to depressed.  
His speech was largely normal but his thought content was 
unusual.  Psychological testing disclosed deficits in 
abstract reasoning.  The treatment records also show that the 
veteran has several physical disabilities as well as a 
history of traumatic brain injury and borderline 
intelligence.  The veteran's diagnoses included PTSD, 
schizophrenia, cognitive disorder secondary to traumatic 
brain injury, and psychosis likely related to traumatic brain 
injury. 

On file is the report of a May 1997 VA psychiatric 
examination, at which time the veteran reported symptoms 
including insomnia, decreased appetite, and decreased energy 
level.  He also admitted to feelings of depression, 
hopelessness, helplessness, transient suicidal ideations and 
anhedonia.  He reported a history of three suicide attempts.  
The veteran was noted to have a remote history of alcoholism.  
He reported that he had a 10th grade education, and that he 
last worked in construction in 1980; he reported that he 
stopped working secondary to a left shoulder injury.  The 
veteran described an incident in service in which he 
witnessed the death of a civilian woman, and he indicated 
that he continued to experience visual hallucinations and 
nightmares of the decedent's husband following him.  On 
mental status examination, the veteran presented as extremely 
emotional, particularly whenever the accident in service was 
mentioned.  His affect was labile and his mood was depressed.  
His speech was normal.  The veteran's thought content was 
positive for transient suicidal thoughts without active plan.  
The veteran denied any homicidal ideation.  He admitted to 
clairvoyance and magical thinking, but his orientation was 
largely intact.  His memory was largely intact and his 
attention and concentration were normal.  The veteran's 
abstract ability was partially concrete and his judgment and 
insight were poor.  The veteran was diagnosed with PTSD, as 
well as with psychosis not otherwise specified, major 
depression with psychotic features and history of alcohol 
dependence.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 45.

Of record is the report of a May 1997 VA psychological 
examination, at which time the veteran reported that he had 
intentionally visited the scenes of MVAs involving traumatic 
injuries ever since the MVA he witnessed in service.  He 
reported experiencing intrusive thoughts of the service MVA, 
as well as flashbacks of the incident.  He also described 
sleep problems, irritability, hypervigilance and a startle 
response.  He denied any psychogenic amnesia or recent 
nightmares.  He reported that he maintained relationships 
with family members and that he would leave his house.  He 
denied having any friends.  The examiner noted that the 
veteran's emotional problems were hard to disentangle from 
his history of alcohol abuse.

On mental status examination the veteran was able to express 
a full range of emotions.  He described feelings of 
detachment and decreased concentration, although the examiner 
indicated that it was hard to primarily attribute those 
symptoms to the veteran's service experiences.  The examiner 
concluded that since many of the veteran's reported symptoms 
were not clearly attributable to service experiences, the 
veteran did not meet the full criteria for a diagnosis of 
PTSD.  The examiner noted, however, that certain symptoms, 
such as intrusive phenomena and consequent hyperarousal, 
stemmed from service trauma.

The veteran was afforded a VA examination in March 1999, at 
which time the examiner noted that the veteran was upset and 
talking constantly about the MVA he witnessed in service.  
The veteran reported that the Husband was residing in the 
veteran's basement and was threatening to kill the veteran; 
he reported that he was able to converse with this 
hallucination.  Based primarily on the above, the examiner 
concluded that the veteran was flagrantly psychotic despite 
ongoing treatment.  He also noted, per the veteran's report, 
that the veteran did not socialize, although he occasionally 
attended church, and that the veteran experienced frequent 
depression and recent made a suicidal gesture.  The veteran 
reported that he was occasionally violent to objects and had 
difficulty sleeping, experiencing up to three nightmares in a 
week.  

On mental status examination, the veteran presented as 
casually dressed and reasonably neat in appearance.  He was 
alert and oriented.  His affect was labile with overriding 
depression, and he was tearful and agitated.  His speech was 
consistent with his affect.  The veteran exhibited 
hallucinations and delusional beliefs, and was noted to 
clearly experience intrusive thoughts.  The examiner 
diagnosed the veteran with PTSD, and with psychosis, not 
otherwise specified, with major depressive features, and 
history of alcohol dependence.  The veteran was assigned a 
GAF score of 30.

On file is an April 2000 statement by the veteran's treating 
psychologist.  The author indicated that the veteran was a 
patient in the Post Traumatic Stress Recovery Clinic, and the 
author's clinical impression was that the veteran's symptoms 
severely impacted his social and occupational functioning.  
In a November 2000 statement, the treating psychologist noted 
that, per the veteran's account, the veteran last worked in 
1982.  The author concluded that it was very unlikely that 
the veteran's psychiatric status would change.

On a VA Form 21-8940,  dated in February 2001, the veteran 
reported that he last worked on a full time basis in 1980, in 
construction.

Of record is the report of a March 2001 VA general medical 
examination, which notes that the veteran reported 
experiencing nervous problems and paranoid ideation.  On 
examination, the veteran was anxious and exhibited paranoid 
ideation, and he was diagnosed with psychiatric disorder.

The veteran was afforded a VA psychiatric examination March 
2001, which was conducted by the same examiner who examined 
the veteran in March 1999.  The examiner noted that the 
veteran's claims files were not available for review, but 
that he remembered the veteran somewhat.  The veteran 
continued to report symptoms centered around the Husband, and 
indicated that he was terrified of that individual.  He 
reported that his fear of the Husband caused him to stay 
inside most of the time.  He reported a recent history of 
suicidal gestures, and he reported that he was constantly 
reliving the MVA he witnessed in service.  He indicated that 
he still had nightmares of that incident, as well as 
intrusive memories and hallucinations and feelings of guilt.  
The veteran also reported feelings of estrangement, a sense 
of a foreshortened future, and a startle response and 
hypervigilance.  He denied any current irritability.  The 
examiner noted that, from the veteran's account, it was 
impossible to separate out the psychotic manifestations 
resulting from the service MVA.  

Mental status examination showed that the veteran presented 
as casually dressed and reasonably neat in appearance.  He 
was alert and oriented.  His affect showed agitated 
depression, and he was constantly clasping and unclasping his 
hands.  The veteran appeared sad and fearful and on the brink 
of tears.  His intellectual functioning was grossly intact.  
The examiner noted that there was a history of delusional 
thinking, hallucinations, and PTSD symptoms, all related to 
the same episode.  The examiner diagnosed the veteran with 
PTSD and with paranoid schizophrenia.  The examiner 
essentially concluded that he could not separate the 
psychiatric manifestations attributable to PTSD from those 
attributable to schizophrenia, since the psychosis began at 
the time of the MVA and had been unrelenting since that time.  
The examiner noted that there were severe depressive 
components to the veteran's illness.  The examiner assigned a 
GAF score of 25.

At his April 2001 hearing before the undersigned, the veteran 
testified that he lived with his wife.  He indicated that he 
occasionally felt like killing himself.  He testified that he 
rarely went out, and that he would feel panicky if he did go 
out.  The veteran indicated that he would become frightened 
if alone, and he discussed seeing the Husband and the dead 
wife.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary 


conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board initially notes that service connection is not in 
effect for any psychiatric disability other than PTSD.  The 
Board points out, however, that it is not clear from the 
record which of the veteran's psychiatric symptoms, including 
any psychotic  manifestations, are attributable to his PTSD, 
and which are instead attributable to any nonservice-
connected psychiatric disorder.  The only medical opinion of 
record 



that directly addresses which psychiatric symptoms are not 
associated with the veteran's PTSD is the opinion of the 
March 2001 VA examiner.  That examiner essentially concluded 
that because the veteran developed psychotic symptoms 
concomitant with the MVA witnessed by the veteran in service, 
the same MVA which caused his PTSD, it was not possible to 
separate out the psychiatric symptoms attributable 
exclusively to each disorder.  Accordingly, the Board, in 
addressing the proper evaluation assignable for the veteran's 
PTSD, will consider all of the veteran's psychiatric symptoms 
as if they are a part of the veteran's service-connected 
disorder.  See Mittleider v. West, 11 Vet. App 181 (1998). 

Review of the evidence of record discloses that the veteran 
has not worked for many years.  Moreover, the evidence on 
file clearly shows that symptoms associated with his 
psychiatric disability currently interfere with his ability 
to obtain or maintain employment, to at least a severe 
extent.  VA treatment records have demonstrated the presence 
of significant and persistent psychiatric symptomatology, 
including recurrent delusions and hallucinations, and the 
veteran's examining physician in March 1999 and again in 
March 2001 assigned GAF scores consistent with severe 
impairment resulting from psychiatric symptoms.  Moreover, 
the Board notes that the veteran has been considered disabled 
by the SSA for a number of years due primarily to his 
psychiatric problems.
 
In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his history 
of unemployment and the opinions of the March 1999 and March 
2001 VA examiner and the veteran's treating psychologist, the 
Board is satisfied that the veteran's psychiatric disability 
is productive of total occupational impairment.  Accordingly, 
the Board concludes that a 100 percent disability rating for 
the veteran's service-connected PTSD is warranted.



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted.







		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

